Matter of Pagan v Annucci (2020 NY Slip Op 06335)





Matter of Pagan v Annucci


2020 NY Slip Op 06335


Decided on November 5, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 5, 2020

531034

[*1]In the Matter of Jason Pagan, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: October 9, 2020

Before: Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ.


Jason Pagan, Ossining, petitioner pro se.
Letitia James, Attorney General, Albany (Kate H. Nepveu of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all the relief to which he is entitled, the petition is dismissed as moot (see Matter of Vilella v Annucci, 185 AD3d 1362, 1362 [2020]; Matter of Barrera v Panzarella, 185 AD3d 1362, 1362 [2020]).
Clark, J.P., Mulvey, Devine, Aarons and Pritzker, JJ., concur.
ADJUDGED that the determination is dismissed, as moot, without costs.